                                                                                                                 FILED
                                         UNITED STATES DISTRICT COURT                                             NOV 08 2019
                                                        DISTRICT OF MONTANA
                                                                                                                  Clerk, U.S Courts
                                                         MISSOULA DNISION                                         District Of Montana
                                                                                                                   Missoula Division
 UNITED STATES OF AMERICA                                                         AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Revocation of Probation or Supervised Release)

 v.
                                                                                  Case Number: CR 16-17-M-DLC-2
 JAMIE RYAN MISCAMPBELL                                                           USM Number: 16254-046
                                                                                  Dwight J. Schulte
                                                                                  Defendant's Attorney
 •  Correction of sentence on remand (18 U.S.C. 3742(1)(1) and
 (2))                                                                             • Modification of Supervision Conditions (18 U.S.C. §§
                                                                                  3563(c) or 3583(e))
 • Reduction of Sentence for Changed Circumstances                                D Modification oflmposed Term oflmprisonment for
 (Fed.R.Crim.P.35(b))                                                             Extraordinary and Compelling Reasons (18 U.S.C. §
                                                                                  3582(c)(I))
 D Correction of Sentence by Sentencing Court                                     • Modification oflmposed Term oflmprisonment for
 (Fed.R.Crim.P.36)                                                                Retroactive Amendment(s) top the Sentencing Guidelines (18
                                                                                  u.s.c. § 3582(cX2))
 181 Correction of Sentence for Clerical Mistake                                  • Direct Motion to District Court Pursuant    •
                                                                                                                                28 U.S,C. §
 (Fed.R.Crim.P.36)                                                                2255 or
                                                                                                         •
                                                                                                      18 U.S.C. § 3559(c)(7)
                                                                                  • Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
 181      admitted guilt to violation of condition(s)              standard condition I of the term of sunervision.
 •        was found in violation of condition(s)                                        after denial of 2uilt.

The defendant is adjudicated guilty of these violations:

  Violation Number                                            Nature of Violation                                        Violation Ended

       Standard cond, I                                 Prohibition on alcohol and drug use                                October 9, 2019



The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

         The defendant has not violated condition(s)                                     and is discharged as to such violation(s)
 •       condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.



 Last Four Digits of Defendant's Soc, Sec, 0474                                                    November 8, 2019
                                                                                              Date of Imposition of Judgment
AO 245D (Rev. TXN 2/18) Judgment in a Criminal Case                            Judgment -- Page 2 of 6

DEFENDANT:               JAMIE RY AN MISCAMPBELL
CASE NUMBER:             CR 16-17-M-DLC-2

Defendant's Year of Birth: 1984


City and State of Defendant's Residence:              Dana L. Christensen, Chief Judge
Missoula, Montana                                       United States District Court
                                                         Name and Title of Judge

                                                            November 8, 20 I 9
                                                                 Date
 AO 245D (Rev. TXN 2118) Judgment in a Criminal Case                                                             Judgment -- Page 3 of 6


DEFENDANT:                 JAMIE RY AN MISCAMPBELL
CASE NUMBER:               CR 16-17-M-DLC-2

                                                        IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of: time
served.

 D     The court makes the following recommendations to the Bureau of Prisons:



 D     The defendant is remanded to the custody of the United States Marshal.
 D     The defendant shall surrender to the United States Marshal for this district:


          •     at                                  •       a.m.      •     p.m.       on

          D     as notified by the United States Marshal.


 D     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          D     before 2 p.m. on
          D     as notified by the United States Marshal.
          D     as notified by the Probation or Pretrial Services Office.



                                                               RETURN
I have executed this judgment as follows:


        Defendant delivered on _ _ _ _ _ _ _ _ _ _ to


a t - - - - - - - - - - - - ~ with a certified copy of this judgment.




                                                                                            UNITED STATES MARSHAL

                                                                                                     By
                                                                                        DEPUTY UNITED STATES MARSHAL
 AO 245D (Rev. TXN 2/18) Judgment in a Criminal Case                                                               Judgment -- Page 4 of6

DEFENDANT:                  JAMIE RYAN MISCAMPBELL
CASE NUMBER:                CR 16-17-M-DLC-2

                                                  SUPERVISED RELEASE
Thirty five months.


                                              MANDATORY CONDITIONS

 I.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D    The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. ( check if applicable)
 4.   D      You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
             of restitution. (check if applicable)
 5.   12:J   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.   D      You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
             seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
             you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.   D      You must participate in an approved program for domestic violence. (check if applicable)

          You must comply with the standard conditions that have been adopted by this court as well as with any additional
 conditions on the attached page.
 AO 245D (Rev. TXN 2/18) Judgment in a Criminal Case                                                                Judgment -- Page 5 of 6

DEFENDANT:                  JAMIE RY AN MISCAMPBELL
CASE NUMBER:                CR 16-17-M-DLC-2

                                STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 I . You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without fust getting permission from
the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least IO
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 IO. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
lasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confum that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions.

 Defendant's Signature                                                                             Date
                                                                                                           -----------
 AO 245D (Rev. TXN 2/18) Judgment in a Criminal Case                                            Judgment -- Page 6 of 6

DEFENDANT:                JAMIE RYAN MISCAMPBELL
CASE NUMBER:              CR 16-17-M-DLC-2

                                SPECIAL CONDITIONS OF SUPERVISION

I       You must participate in and successfully complete a program of substance abuse treatment as approved
by the probation officer. You must remain in the program until you are released by the probation officer in
consultation with the treatment provider. You must pay part or all of the costs of this treatment as directed by
the probation officer.

2      You must participate in a program for mental health treatment as approved by the probation officer.
You must remain in the program until you are released by the probation officer in consultation with the
treatment provider. You must pay part or all of the costs of this treatment as directed by the probation officer.

3      You must abstain from the consumption of alcohol and are prohibited from entering establishments
where alcohol is the primary item of sale.

4      You must participate in substance abuse testing to include not more than 365 urinalysis tests, not more
than 365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of
supervision. You must pay part or all of the costs of testing as directed by the probation officer.

5       You must not engage in any gambling or wagering activity of any kind, whether online, over the
telephone, or in person, and must not enter any casino or other place of business where gambling is the primary
service offered.

6       You must not possess, ingest or inhale any psychoactive substances that are not manufactured for human
consumption for the purpose of altering your mental or physical state. Psychoactive substances include, but are
not limited to, synthetic marijuana, kratom and/or synthetic stimulants such as bath salts and spice.

7       You must not purchase, possess, use, distribute or administer marijuana, including marijuana that is used
for recreational or medicinal purposes under state law.

8       You must submit your person, residence, place of employment, vehicles, and papers, to a search, with or
without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation
of a condition of release. Failure to submit to search may be grounds for revocation. You must warn any other
occupants that the premises may be subject to searches pursuant to this condition. You must allow seizure of
suspected contraband for further examination.
